 PROB 12C                                                                              Report Date: August 23, 2019
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                         Aug 23, 2019
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Courtney D. Vaughn                        Case Number: 0980 2:14CR00021-RMP-19
 Address of Offender:                                            Spokane Valley, Washington 99037
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 10, 2015
 Original Offense:          Distribution of Oxycodone Hydrochloride, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 21 Months;              Type of Supervision: Supervised Release
                            TSR - 36 Months

 Revocation Sentence:       Prison - 14 Months;
 (October 10, 2017)         TSR - 36 Months
 Asst. U.S. Attorney:       James A. Goeke                   Date Supervision Commenced: April 16, 2018
 Defense Attorney:          Federal Public Defender          Date Supervision Expires: April 15, 2021


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 09/06/2018, 09/26/2018, 10/12/2018, 01/08/2019, 06/07/2019,
07/18/2019, and 08/07/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            13          Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than six tests per month, in order to confirm continued abstinence from this
                        substance.

                        Supporting Evidence: Mr. Vaughn is alleged to have violated special condition number 6
                        by ingesting cocaine on or about August 8, 2019, based on sweat patch testing.

                        On April 19, 2018, Mr. Courtney Vaughn signed his conditions relative to case number
                        2:14CR00021-RMP-19, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Vaughn was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances and fully comply with urinalysis and sweat patch
                        testing as directed.
Prob12C
Re: Vaughn, Courtney D
August 23, 2019
Page 2

                       Specifically, on August 8, 2019, Mr. Vaughn reported to the U.S. Probation Office in
                       Spokane, as previously directed, to allow for sweat patch application and in an effort to
                       provide the client with a copy of the Court’s order drafted August 7, 2019, through which
                       the Court provided the client strict direction that any further substance abuse or attempts to
                       defeat the sweat patch testing process would result in incarceration. As a part of the contact,
                       a sweat patch was applied to the client and the client was afforded a copy of the order as
                       drafted by the Court.

                       On August 13, 2019, the client reported to the U.S. Probation Office in Spokane and advised
                       his sweat patch was beginning to curl on the edges. The sweat patch was removed from the
                       client and forwarded for laboratory testing. The client denied any illicit drug use as a part
                       of the contact. On August 22, 2019, the undersigned officer received the laboratory results
                       reference this testing in which the laboratory report did confirm the patch as being positive
                       for cocaine.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     August 23, 2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                              Signature of Judicial Officer
                                                                                        8/23/2019

                                                                              Date
